Citation Nr: 1209509	
Decision Date: 03/14/12    Archive Date: 03/28/12

DOCKET NO.  09-02 510	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent for left hip iliotibial band syndrome.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel



INTRODUCTION

The Veteran served on active duty from December 1982 to February 2006.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011).

The Veteran underwent a VA examination in July 2008.  At such time, the examiner addressed ranges of motion of the left hip and the Veteran's reports of pain with motion.  In an undated VA Form 21-6789, Deferred Rating Decision, a VA employee wrote, "Inadequate exam of 7-15-08.  Exam did provide range of motion for left hip...  The examiner failed to provide degree of additional loss of motion and pain due to repetitive use."  There is no indication that another examination was scheduled or a supplemental opinion was requested from the examiner.  

The Board agrees that the July 2008 VA examination report was inadequate in failing to address an important aspect in evaluating musculoskeletal disabilities.  See DeLuca v. Brown, 8 Vet. App. 202, 206 (1995) (holding that the Board may not rely on an examination that "merely recorded the Veteran's range of motion" without addressing functional loss due to pain on motion); see also Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) ("[O]nce the Secretary undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, he must provide an adequate one....").  Thus, the Board finds a new examination is warranted so that VA can determine the level of severity of the disability, to include any additional loss of range of motion after repetitive use.

Additionally, the agency of original jurisdiction (AOJ) should contact the Veteran to see if there are any relevant outstanding medical records, which includes both VA and private medical records.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request that the Veteran identify and provide release forms to obtain any and all treatment records related to treatment of the service-connected left hip iliotibial band syndrome from 2008 to the present.  If release forms are provided, the AOJ should make efforts to obtain these identified records. All efforts to obtain these records, including follow-up requests, if appropriate, should be fully documented.  The AOJ should also ask the Veteran if he has received treatment from VA for his service-connected left hip iliotibial band syndrome from 2005 to the present.  If he identifies relevant treatment, the AOJ should obtain the records and associate them with the claims file.  

All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. 
§ 5103A(b)(2) and 38 C.F.R. § 3.159(e). 

2.  After the above development has been completed, schedule the Veteran for a VA examination to determine the current severity of his service-connected left hip iliotibial band syndrome.  The claims file should be made available to and reviewed by the examiner in connection with the examination.  

The examiner should describe the nature and severity of all manifestations of the Veteran's left hip disability.  He or she should specifically indicate whether there is neurologic impairment and, if so, the severity of such. 

The examination should include range-of-motion studies of the left hip.  With regard to range-of-motion testing, the examiner should report at what point (in degrees) that pain is elicited as well as whether there is any other functional loss due to pain, weakened movement, excess fatigability or incoordination.  All functional losses should be equated to additional loss of motion (in degrees) beyond what is shown clinically.  

The examiner should also be requested to render an opinion as to whether the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected left hip disability, taking into consideration his level of education, special training, and previous work experience, but not his age or any impairment caused by nonservice-connected disabilities.

All opinions expressed should be accompanied by supporting rationale.

3.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



__________________________________________
A. JAEGER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

